UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1014


KEVIN WILSON,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY BOARD OF EDUCATION,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02359-PJM)


Submitted:   May 19, 2011                          Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kevin Wilson, Appellant Pro Se. Robert Judah Baror, Linda Hitt
Thatcher, THATCHER LAW FIRM, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Wilson        appeals       the    district     court’s        order

granting Defendant’s motion for summary judgment on his sexual

harassment and retaliation claims, brought pursuant to Title VII

of   the   Civil       Rights    Act    of     1964,      as    amended,    42   U.S.C.A.

§§ 2000e to 2000e-17 (West 2003 & Supp. 2010).                             On appeal, we

confine our review to the issues raised in Wilson’s informal

brief.     See 4th Cir. R. 34(b).                  Because Wilson’s informal brief

does     not     challenge       the        basis    for       the   district     court’s

disposition,       Wilson       has    forfeited          appellate    review     of     the

district court’s order.               See Edwards v. City of Goldsboro, 178

F.3d 231, 241 n.6 (4th Cir. 1999) (finding failure to raise

issue in opening brief constituted abandonment of that issue).

Accordingly,       we    affirm       the    district      court’s    judgment.         See

Wilson v. Prince George’s Cnty. Bd. of Educ., No. 8:08-cv-02359-

PJM (D. Md. Nov. 30, 2010).                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                 AFFIRMED




                                               2